DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-14 and 17-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
As argued by the Applicant in the remarks filed 28 April 2022 the prior art of record taken alone or in combination does not teach a bar shaped probe having a first region having a surface shape that bulges outward provided in at least part of the first slope surface and wherein the two ends and the body portion are coaxial with the axial direction.

Regarding claim 1, the prior art of record taken alone or in combination fails to teach fail to teach a probe having a substantially bar shape, comprising:
wherein a first region having a surface shape that bulges outward is provided in at least a part of the first slope surface and wherein the first slope surface and the first region are provided on one same side of the body portion so that the surface shape bulges outward with respect to the same side of the body portion, and
wherein the one end, the other end, and the body portion are coaxial with the       axial direction, in combination with all other elements of claim 1.

Claims 2-14 and 17-20 are also allowed as they further limit claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEE E RODAK/Primary Examiner, Art Unit 2868